IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                                 No. 153 DB 2022 ( No. 59 RST 2022)


AMANDA LEIGH NORDSTROM                           Attorney Registration No. 307303


PETITION FOR REINSTATEMENT
FROM RETIRED STATUS                          (Out of State)




                                        ORDER



PER CURIAM


      AND NOW, this 29th day of December, 2022, the Report and Recommendation of

Disciplinary Board Member dated December 16, 2022, is approved and it is ORDERED

that AMANDA LEIGH NORDSTROM, who has been on Retired Status, has demonstrated

that she has the moral qualifications, competency and learning in law required for

admission to practice in the Commonwealth, shall be and is, hereby reinstated to active

status as a member of the Bar of this Commonwealth.        The expenses incurred by the

Board in the investigation and processing of this matter shall be paid by the Petitioner.